State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   518181
________________________________

In the Matter of the Claim of
   MARIE C. LAHENS,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Peters, P.J., Lahtinen, Rose, Egan Jr. and Devine, JJ.

                             __________


     Eric B. Kaviar, New York City, for appellant.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed September 12, 2012, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

      Claimant worked as a certified nurse's aide for the
employer, a nursing home facility. After having previously taken
a 3½-month leave of absence due to an injury, claimant was
granted two weeks of leave in March 2009 to care for her husband,
who had end-stage renal disease. The letter granting claimant's
request for leave indicated that if a further extension of leave
was necessary, claimant would need to submit medical
documentation along with her request. The employer's vice-
president of human resources testified that the employer
permitted leaves of absence of up to two years and that if
claimant had requested an extension of her leave of absence, it
would have been granted. In addition, the employer offered
                              -2-                518181

claimant the opportunity to work part time on weekends.
Nevertheless, claimant did not request a leave of absence;
rather, she resigned and relocated to Florida five months later
to join her husband, who had moved to Florida in 2008 with the
intention of retiring there and because the wait for a kidney
transplant was shorter in duration there. He received a kidney
transplant six months after claimant resigned. The Unemployment
Insurance Appeal Board ultimately determined that claimant had
voluntarily separated from her employment without good cause, and
she now appeals.

      We affirm. "Relocating to retire with and care for one's
spouse does not constitute good cause for leaving employment
absent proof of a compelling medical necessity for the move"
(Matter of Bastien [Commissioner of Labor], 87 AD3d 784, 785
[2011] [citations omitted]; see Matter of Tetlow [Commissioner of
Labor], 47 AD3d 1042, 1042-1043 [2008]). Claimant provided no
medical documentation indicating that she had received medical
advice to join her husband in Florida (see Matter of Moshier
[Commissioner of Labor], 79 AD3d 1557, 1558 [2010]; Matter of
Tetlow [Commissioner of Labor], 47 AD3d at 1043), nor did she
explain the five-month delay in relocating to Florida after she
resigned. In any event, claimant's husband received a kidney
transplant six months after she resigned, and the employer
indicated both that it would have granted her an additional leave
of absence and that continuing work was available to her. Under
these circumstances, substantial evidence supports the Board's
determination that claimant voluntarily left her employment
without good cause.

      Peters, P.J., Lahtinen, Rose, Egan Jr. and Devine, JJ.,
concur.
                        -3-                  518181

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court